Title: From Thomas Jefferson to William Short, 30 June 1797
From: Jefferson, Thomas
To: Short, William


                    
                        Dear Sir
                        Philadelphia June 30. 1797.
                    
                    Yours of Mar. 31. was delivered to me yesterday. I learn by that that my letters must have been unfortunate in their passage to you. I have no papers here which enable me to cite dates; but I know that I have written to you once or twice every year. There had been a longer interval indeed from the time of your leaving Madrid, because the last letter you wrote me thence (which is the last I have received till yesterday’s) gave me constant reason to expect you here every day. In the first week of last March however, having heard nothing from you, and hearing then for the first time of a certainty that you were in Paris, I wrote to you from this place. That letter I imagine you would recieve towards the latter part of April. In that I gave you a general view of such of your affairs as are under my care, to wit, your shares in the James river canal, the remainder of your stock in the funds, and that the interest arising from that had been regularly put to interest secured by mortgage. I am not  able to cite sums, not having my papers here. For some time past, portions of interest have been suffered to lie in the treasury to answer your immediate calls should you arrive here. Should you come, and to this port, apply to Mr. John Barnes merchant in South 3d. street in this place who is my agent, and will furnish whatever you may want, or should you arrive in any other port drop a line to him by post and he will immediately remit to you wherever you are. I shall leave a duplicate of this in his hands to be delivered you here, if you come, and shall send this to reach you in Paris if you continue there some time yet. The apprehensions that we may be engaged in this war, and the probable effects of that on stock in the funds, have induced me to endeavor much to find a mass of ground rents in this place, into which I would have converted the remains of your stock. But as yet no such property has been found at market, and as I shall leave this within a few days, and you give me reason to expect you within a month or so, your stock will lie in it’s present form. Perhaps it may in the mean time gain in value, as the superior security of our funds is likely to draw demands on them from England and Holland. Your presence here would be advantageous to your landed property. The Indian camp lies in it’s original state, which is by no means a desireable one for it to continue in; awaiting your orders. How far landed property here may be the best for you, as you will probably reside in another country, may be the subject of consultation when you come. If you arrive between this and December I shall be at Monticello, happy to recieve you there, and to accomodate you as far as the condition of my buildings will do it. Soon after my return the roof of the house will be taken off, and my family remove away till it shall be replaced. But I shall be there myself, and have some gite for a single friend. Should you arrive after the 1st. of December you will find me here for the winter.—With respect to the 9. M Dol. I have insisted to the proper officers that R. was not your agent here. Your authority to him to invest them in stock occasioned them to consider his receipt as your receipt. I satisfied them that I was your sole and full attorney, and they satisfied themselves on searching that no investiture in stock had actually been made. Had that been done, it could not have been got over. As it is, I have got them to acknolege in conversation that your right is good against the public. I therefore consider it as safe. I thank you for the Siberian barley, which I will certainly endeavor to profit our country of. I am also obliged to you for the recommendation of Monsr. Pougens bookseller. Since the loss of poor Frouillé I have wished for a correspondent in that line, and shall with pleasure apply sometimes as you have recommended. Should you recieve this in France present me most affectionately to Madame D’Enville. I considered her  friendship, while in France, as one of the most precious of my acquisitions, have ever cherished the remembrance of it with tenderness, and taken a lively part in all her interests and feelings. May heaven grant her the extension of live she would desire, with all the health of body and mind which the immutable laws of nature permit to the human frame. Make my respects acceptable to Madame de la Rochefoucault also, for whom I have ever entertained a very high degree of esteem. No body was impressed with a higher sense of her merit, and I paid it a sincere tribute of respect and attachment. Accept your self, my dear Sir, assurances of the high constant and unalterable attachment, and tenders of every service which can be rendered by Your affectionate friend & humble servant
                    
                        Th: Jefferson
                    
                